240 F.3d 1215 (9th Cir. 2001)
ROBERTA BUGENIG, Plaintiff-Appellant,v.HOOPA VALLEY TRIBE; THE  HOOPA VALLEY TRIBAL COUNCIL; THE TRIBAL COURT  OF THE HOOPA VALLEY TRIBAL  RESERVATION; BYRON NELSON,  Jr., HONORABLE JUDGE OF THE  HOOPA VALLEY TRIBAL COURT; MERV GEORGE, CHAIRMAN OF THE HOOPA VALLEY TRIBAL CONCIL, Defendants-Appellees.
No. 99-15654
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
February 28, 2001

ORDER
SCHROEDER, Chief Judge.


1
Upon the vote of a majority of nonrecused regular active judges of this court,1 it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to this court or any district court of the Ninth Circuit, except to the extent adopted by the en banc court.



Notes


1
 Judge Fisher was recused.